Citation Nr: 1231727	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the orthopedic aspects of the Veteran's service-connected discogenic disease of the lumbar spine status post laminectomy (lumbar spine disability) prior to February 26, 2010, and in excess of 40 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to March 1982. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2005 rating decision of the RO. 

The Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ) in October 2008.  A copy of the transcript of this hearing has been associated with the claims file.  The Veteran was notified in July 2010 that the VLJ who conducted this hearing was no longer employed by the Board and offered an opportunity to testify at another hearing.  He responded that he did not wish to appear for another hearing.  

Consequently, the Board may proceed with the Veteran's appeal.  The Board points out that this issue was remanded for further development in March 2009 and January 2011.  All relevant evidence having been completed, this claim now returns before the Board.


FINDINGS OF FACT

1.  Prior to February 26, 2010, the service-connected low back degenerative disc disease is shown to have been productive of a disability picture manifested by a functional loss due to pain that more nearly approximated that of thoracolumbar flexion restricted to 30 degrees or less; neither incapacitating episodes having a duration of at least 6 weeks during the past 12 months, nor ankylosis of the thoracolumbar spine was demonstrated.

2.  Beginning on February 26, 2010, the service-connected low back disability is not shown to be manifested by incapacitating episodes having a duration of at least 6 weeks during the past 12 months or ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 40 percent, but not higher for the  service-connected discogenic disease of the lumbar spine, prior to February 26, 2010, have not been met.  38 U.S.C.A.§ 1155  (West 2002); 38 C.F.R. §§ 4.7,  4.71a including Diagnostic Code 5243 (2011).

2.  The criteria for the assignment of a rating in excess of 40 percent for the service-connected discogenic disease of the lumbar spine, beginning on February 26, 2010, have not been met.  38 U.S.C.A.§ 1155  (West 2002); 38 C.F.R. §§ 4.7, 4.71a  including Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

In letters dated in July 2005, May 2009, November 2010, and February 2011, as well as prior remands, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf. 

These letters also provided notice regarding potential ratings and effective dates. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  VA clinical notes and private treatment records have been obtained. 

The Veteran was provided with several VA examinations.  He also testified at a hearing before a Veterans Law Judge in October 2008. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, that any additional evidence needs to be obtained. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran contends that a higher rating is warranted for his service connected low back disability.  He asserts that he is experiencing nearly complete disablement.  The relevant evidence of record includes the reports of VA and private treatment, as well as the reports of VA examinations.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321(a) , 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4 .7 (2011). 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). 

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. Part 4, § 4 .40 (2011).

The United States Court of Veterans Appeals  (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Effective on September 26, 2003, prior to the current appeal, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243). 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable anklyosis of the spine. Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293.
According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Id. 

Under the general rating formula for rating diseases and injuries of the spine, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454  (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of the cervical spine 15 degrees or less; or, favorable anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455  (Aug. 27, 2003). 

The Board however points out that the Veteran is already in receipt of a 10 percent rating for service-connected radiculopathy of the left lower extremity and a noncompensable evaluation for service-connected radiculopathy of the right lower extremity.  

Although the Veteran initially filed a Notice of Disagreement with the evaluation assigned for his left lower extremity, and a Statement of the Case was issue in November 2006, the Veteran did not perfect an appeal of that decision; therefore, the issues of evaluation for the service-connected radiculopathy of the lower extremities are not currently before the Board.

In reviewing the evidence of record for the initial period of the appeal, the Veteran is shown to have had a VA examination in September 2005 when he reported having two incapacitating episodes in the past year.  He used a TENS unit for control of pain and occasionally used a cane.  

The examination of the back showed a well-healed scar.  There was tenderness and soreness and pain to palpation.  There was no increased kyphosis, scoliosis or muscle spasm.  He could forward flex to 45 degrees, extend to 0 degrees, and bend and rotate to 20 degrees, with pain throughout ranges of motion.  He could rise on his toes and heels in a seated position.  Straight leg raising was positive on the left side, with decreased sensation.  

The Veteran's reflexes and strength were equal in both lower extremities.  Repetitive use caused increases in aches, pain, soreness, tenderness and fatigability.  He was diagnosed with post operative laminectomy for lumbar disk disease and radiculopathy.

During this period,  the Veteran was seen routinely for pain management, in large part for management of his low back pain.

A November 2007 report of VA pain management noted that the Veteran had significant foot as well as back pain, exacerbated by standing and walking.  A brief examination of his low back showed minimal tenderness over the spinal processes of L3-L5, as well as minimal paraspinal tenderness.  

The Veteran had a decreased range of motion in all directions, on forward flexion, extension and lateral flexion to the left.  He had a negative straight leg test, and no sacroiliac tenderness.  He was diagnosed with degenerative disc disease of the lumbar spine.

A December 2007 pain management clinic note indicated that the Veteran had a forward-flexed gait to the right.  Extension was painful over the left lumbar facet, and was also present with facet loading.  There was palpable tenderness over the left perilumbar area and into the left buttock/sciatic notch.  Straight leg raising test was positive on the left.  

The Veteran received a lumbar spine MRI in February 2008.  At that time, the Veteran was found to have, at L5-S1, moderate to severe left neural foraminal stenosis and moderate right neural foraminal narrowing present secondary to disc degeneration, disc bulge, and retrolisthesis.  Enhancing granulation tissue was noted surrounding the left traversing S1 nerve root.  At L4-L5, moderate spinal canal and bilateral neural foraminal narrowing were present secondary to disc bulge and thickened ligamentum flavum.

In June 2008, the Veteran received a Neuroprobe block to help manage his pain.
In October 2008 and May 2009, he underwent an epidural steroid injection in an attempt to lessen his back pain.  

During the hearing testimony in October 2008, the Veteran indicated that his service-connected back disability was causing him a significant amount of pain, occasional spasm, and problems sleeping often.

In considering this evidence, the Veteran is not found to have had incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.   However, beginning with the VA examination in 2005, the Veteran was shown to have increasingly limited motion with movement.  He was able to flex forward to 45 degrees, but had increased symptoms with repetitive movement.  When seen for pain control in 2007, he had decreased motion in all directions that was made worse by standing and walking and received injections for the pain.  

Accordingly, on this record, the Board finds that the service-connected low back degenerative disc disease was productive of functional limitation due to pain that more closely resembled that of forward flexion of the thoracolumbar spine restricted to 30 degrees or less for the initial period of the appeal.  

Significantly, in considering the evidence beginning on February 26, 2010, the Board finds that the criteria for a rating in excess of 40 percent have not been met.  

As noted, in order to warrant an evaluation in excess of 40 percent, the Veteran would have to be found to have either evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or unfavorable ankylosis of the entire thoracolumbar spine.

In reviewing the evidence for this period, during the VA examination in February 2010, the Veteran's history of back injury was noted.  On examination, he refused to do extension.  He could forward flex to 30 degrees.  He lacked extension only to neutral.  Left and right lateral flexion and left and right lateral rotation were all from 0 to 10 degrees.  Repetitive use increased his pain.  

The Veteran reported having flare ups with any potential bending and lifting.  He had painful motion, tenderness, and spasm across the lumbar spine.  Straight leg raising caused back pain.  He had impaired sensation in the left leg as compared to the right side.  Reflexes and strength were equal.  He noted having one incapacitating episode in the past year lasting three days.  His diagnosis was that of post laminectomy for lumbar disk disease with radiculopathy.  The examiner felt that the Veteran was limited to sedentary work at this time.

There is no showing during this period that the Veteran demonstrated ankylosis of the thoracolumbar spine.  Further, the Veteran reported having only one incapacitating episode in the past year.  

Accordingly, on this record, the Veteran does not meet the criteria for a rating higher than 40 percent for the service-connected low back disability.

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the service-connected low back disability on an extraschedular basis.  See 38 C.F.R.§3.321(b)(1) (2011).  The low back manifestations of limited function and episodes of incapacity due to pain are reasonably addressed by the established rating criteria in this case.  

Hence, the Board finds that criteria for submission for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating of 40 percent, but no more for the service-connected discogenic disease of the lumbar spine, status post laminectomy prior to February 26, 2010 is granted, subject to the regulations controlling payment of VA monetary benefits. 

An increased rating excess of 40 percent for the service-connected discogenic disease of the lumbar spine is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


